NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



DAVID WESLEY SCHUMACHER,                  )
                                          )
             Appellant,                   )
                                          )
v.                                        )         Case No. 2D17-730
                                          )
STATE OF FLORIDA,                         )
                                          )
             Appellee.                    )
                                          )

Opinion filed August 23, 2019.

Appeal from the Circuit Court for
Charlotte County; George Richards
Judge.

Howard L. Dimmig, II, Public
Defender, and Richard P. Albertine, Jr.
Assistant Public Defender, Bartow, for
Appellant.


PER CURIAM.

             Affirmed.


VILLANTI, ATKINSON, and SMITH, JJ., Concur.